TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                        JUDGMENT RENDERED AUGUST 14, 2018



                                      NO. 03-17-00528-CV


                            Ava Sue Anderson Vercher, Appellant

                                              v.

                                   Trimmings, Inc., Appellee


        APPEAL FROM THE COUNTY COURT AT LAW NO. 1 OF BELL COUNTY
         BEFORE CHIEF JUSTICE ROSE, JUSTICES PEMBERTON AND FIELD
    DISMISSED FOR WANT OF PROSECUTION—OPINION BY JUSTICE PEMBERTON



This is an appeal from the final judgment signed by the trial court on August 2, 2017. Having

reviewed the record, the Court holds that Ava Sue Anderson Vercher has not prosecuted her

appeal and did not comply with a notice from the Clerk of this Court. Therefore, the Court

dismisses the appeal for want of prosecution. Because appellant is indigent and unable to pay

costs, no adjudication of costs is made.